DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
A restriction/election requirement was outlined in office action dated 10/07/2020 and reply dated 12/07/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. All other IDS have been considered in the previous office action.



	Claim Status
Claim 1 has been amended; support for claim 1 is found in original claims 1, 2 and 14, [0014], [0034] and [0045].
Claims 2, 7-12 and 14 have been cancelled.
Claims 1, 3-6, 13 and 15 are currently pending and have been examined on the merits in this office action.

Drawings
The drawing objection in the previous office action is withdrawn due to the amendment to the drawing.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 20120064419, cited in IDS of 10/22/2019).

Regarding claim 1, Johnson teaches of an electrochemical direct heat to electricity converter comprising a working fluid ([0064] Hydrogen is the medium used),
a first electrochemical cell comprising a first plurality of membrane electrode assemblies, a second electrochemical cell comprising a second plurality of membrane electrode assemblies (Figure 7 can be split up into different electrochemical cells by split 87 as shown in Figure 7; Each of these electrochemical cells contain multiple membrane electrode assemblies [0038]), each membrane electrode assembly includes a first porous electrode and a second porous electrode ([0064] electrodes are porous along with porous current collector to help hydrogen flow), and at least one proton conductive membrane (Figure 7; Proton conductive membrane/electrolyte medium 76) sandwiched between the first and second porous electrodes, the first electrochemical cell constituting a low temperature side of the converter, the second electrochemical cell constituting a high temperature side of the converter (Figure 1; Low pressure chamber 24 and High pressure chamber 22; [0026] the pressure within the chambers will vary in accordance with the temperature to which it is subjected, a low pressure will mean a low temperature and a high temperature will mean a high pressure),

at least one first conduit containing the working fluid at a first pressure and at least one second conduit containing the working fluid at a second pressure which is higher than the first pressure (Figure 6 and 7; [0040] Arrows 78 show the flow of hydrogen across the membrane), the at least one first conduit being coupled to the first porous electrodes to form a low pressure side of the converter, the at least one second conduit being coupled to the second porous electrodes to form a high pressure side of the converter (Figure 6 and 7; [0040]; high pressure chamber 62, low pressure chamber 64), an external voltage being applied to the first electrochemical cell to pump the working fluid from the low pressure side of the converter to the high pressure side of the converter (Figure 7 [0042], from the low pressure side to the high pressure side); and 
a controller configured to (i) monitor a pressure of the first electrochemical cell and a pressure of the second electrochemical cell ([0032] Controller 50/130; [0050] measures pressure of the different chambers 102 and 104), (ii) determine an extent of loss of pressure differential resulting from molecular diffusion of the working fluid through the proton conductive membrane ([0050] Pressure differential measurement of the high and low pressure chambers), and (iii) actuate at least one of the first electrochemical cell and the second electrochemical cell to pump an additional amount of the working fluid from the low pressure side to the high pressure side when the pressure differential drops below a predetermined value in order to maintain the pressure across the proton conductive membranes ([0042] controller system 90 pumps hydrogen from low pressure side to high pressure side). 

Regarding claim 3, Johnson teaches all of the claim limitations of claim 1. Johnson further teaches a heat exchanger means for transferring heat from at least one second conduit to at least one first conduit ([0057]).

Regarding claim 4, Johnson teaches all of the claim limitations of claim 1. Johnson further teaches wherein the first plurality of membrane electrodes assemblies are electrically connected in series with each other so as to produce a higher MEA voltage ([0045) Series connection to achieve useful output voltage levels).

Regarding claims 5 and 6, Johnson teaches all of the claim limitations of claim 1. Johnson further teaches wherein the working fluid is hydrogen ([0064]).

Regarding claim 15, Johnson teaches all of the claim limitations of claim 1. Johnson further teaches wherein the controller is configured to monitor a temperature of the first electrochemical cell and a temperature of the second electrochemical cell ([0050]; Temperature sensor of the controller 130).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20120064419, cited in IDS of 10/22/2019).
Regarding claim 13, Johnson teaches all of the claim limitations of claim 1. Johnson further discloses the converter as discussed above but fails to teach wherein a number of first plurality of membrane electrode assemblies is greater than a number of second plurality of membrane electrode assemblies and wherein the greater number of the first plurality of membrane electrode assemblies causes an additional amount of the working fluid to be pumped from the low pressure side to the high pressure side of the converter, in order to compensate for the loss of pressure differential resulting from molecular diffusion of the working fluid through the proton conductive membrane.
However, Johnson teaches wherein the difference of voltage between the cell stacks can results in differences in energy ([0045]). The difference in energy between the cell stacks would allow for a higher load to be applied and will result in more hydrogen flowing through the membrane as the load pumps the hydrogen against the pressure gradient. Although the cell may not have a greater number of membrane electrode assemblies in the first electrochemical region, a greater difference in energy between the two regions will allow for additional working fluid to be pump across the membrane. A skilled artisan can recognize the teaching of Johnson and add more membrane electrode assemblies to the first electrochemical cell. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).
Furthermore, one could arbitrarily move element 87 as shown in Figure 7 so that the two electrochemical cell regions had different numbers of membrane electrode assemblies. This would allow for a greater number of first plurality of membrane electrode assemblies and can cause an additional amount of the working fluid to be pumped from the low pressure side to the high pressure side of the converter, in order to compensate for the loss of pressure differential resulting from molecular diffusion of the working fluid through the proton conductive membrane.



Response to Arguments
Applicant's arguments filed 04/14/2021 have been fully considered but they are not persuasive. 
The argument of pages 6-8 that Johnson does not disclose a controller to determine an extent of loss of pressure differential resulting from molecular diffusion and to actuate at least one of the electrochemical cells to pump an additional amount of the working fluid from the low pressure side to the high pressure side is not persuasive. 
Johnson teaches that a pressure sensor detects a predetermined pressure differential between the high pressure chamber and the low pressure chamber ([0050]) during a charging/discharging process. The pressure sensor and controller system 130 continuously measures the change in the pressures and therefore can monitor the loss of the change in the pressure difference because a continuous reading is taken between the two chambers. The charging/discharging process occurs when electrons and protons are moved across the membrane. When charging/discharging is occurring, the protons and electrons are moved across the membrane with relation to the pressure differential. Furthermore, when charging/discharging first occurs, more/an additional amount of the working fluid can be pumped across the membrane to create the pressure gradient that is needed. The pressure differential of Johnson during charging/discharge forces the working fluid across the membrane.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727